FRUGÉ, Judge
(dissenting).
I respectfully dissent for the reason that I believe the trial judge was eminently correct in rescinding the sale of the automobile. The jurisprudence of this State is clear that the purchaser of an automobile is entitled to a vehicle which will meet his needs and that a car which runs intermittently and requires the frequent attention of a mechanic is an abomination to its owner. Reech v. Coco, 223 La. 346, 65 So.2d 790 (1953).
The majority is of the opinion that the repairs were necessary because of abuse. However, the mechanics, testifying as defendants’ experts, admitted the problems with the transmission could have been caused by improper adjustment of the automatic transmission. The majority also relies on the statement of the third-party plaintiff that he returned the vehicle because he “just got tired of the car” and did not “want it no more”. The record as a whole reveals the purchaser was indeed tired of the car, due to the numerous and frequent repairs necessary to the vehicle, and because of this, he wished to rescind the sale.
I respectfully dissent as I find no manifest error in the judgment of the trial judge.